DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment / Arguments 
Applicant’s arguments and amendments to the independent claims have been considered. In response, the examiner is not persuaded that the amendments overcome the prior art of record, for at least the following reasons.  The examiner respectfully disagrees that the KR-562 reference does not teach obtaining the depth of structures as the distance from a highest altitude to a ground surface, and in the case of floating structures, the elevation will be different than standard ground or sea level.  In the disclosure of KR-562, the instant reference teaches the linking of 3D data as they relate to building elements, pipeline elements and road-river elements with terrain data (see e.g. para. 10).  The terrain will be different at different locations, and in the case of a floating object, the terrain will shift to establish/obtain the (x, y, z) coordinates for 3D modeling. See also remainder of this official action for a more detailed response than the summary provided above.  Accordingly, the rejections under 103 are maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over KR-562 (KR 20000037562, cited in IDS; all citations to English language machine translation provided with previous official action) in view of Vanek, Juraj, Bedrich Benes, Adam Herout, and Ondrej Stava. "Large-scale physics-based terrain editing using adaptive tiles on the GPU." IEEE computer graphics and applications 31, no. 6 (2011): 35-44 (“Vanek”).

	Regarding claim 1: 
	KR-562 teaches: a method of generating terrain data (paras.10 and 12 on pages 1-2), the method comprising:
	 identifying first data including (i) identification information indicating whether there is a structure in a predetermined area and the number of structures (e.g. para. 13, inputting planar location of ground facility) and (ii) a topographic altitude of the predetermined area (para. 13, topographic altitude and topographic elevation data of the predetermined area is provided); 
	identifying, if there is a structure in the predetermined area, second data including a highest altitude of the structure and a depth of the structure (e.g. paras. 14-19, 21, 33-35, here, for structures (i.e. facilities or buildings), obtaining altitude and depth from elevation of terrain, this corresponds to the above teaching of highest altitude and depth of the structure) *(see also discussion below); and 
	mapping the first data and the second data to terrain data of the predetermined area (e.g. paras. 24-28 and above mapping of identifying step. See also Figs. 1-2, to provide visualization and spatial analysis of facilities (e.g. para. 46)), wherein if the structure is a floatinq in the air structure or if the structure is a protrudinq portion of a structure in contact with a ground surface, the depth of the structure is a distance from the hiqhest altitude of the structure to the bottom close to the ground surface of the structure (see e.g. paras. 10 and 12, the description is related to a 3D geographic information system, for linking 3D objects such as building elements, pipeline elements and road-river elements with terrain. Part of this includes linking 3D topographic altitude and topographic elevation data (see e.g. para. 13-14).  KR-562 also teaches obtaining altitude of the terrain in which the ground facility is located (para. 14-16).  This teaches/suggests a scenario where there is a floating element, whereby the altitude will match where the ground of said element is located. This will now be the ground surface of the terrain. KR-562 further gives another example of whereby there is underground facility (the opposite direction of floating, but still such that the ground surface is defined accordingly). See also the following sections, copied and pasted from KR-562 for convenience: 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


	Basically, in the case of a floating structure, the elevation value will be moved accordingly. This corresponds to the above wherein clause and depth calculations.  
	Further re: identifying, if there is a structure in the predetermined area, second data including a highest altitude of the structure…, and in the interests of compact prosecution, consider the following. In analogous art, Vanek teaches that it is known, in terrain mapping and terrain tiling, to identify the highest and lowest (max and min) altitudes (see e.g. p. 37, “Terrain Tiling” section).  This further supports a teaching of “highest altitude” as taught/suggested by KR-562, and also explicitly taught by Vanek, as mapped above. Both references are related to terrain mapping and also grid/tile formats.  Modifying the applied references, in view of same, to have obtained the above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	

	Regarding claim 2:
	KR-562 teaches: the method of claim 1, wherein the mapping comprises mapping the first data and the second data related to the predetermined area to one of a plurality of grids representing the terrain data, 
	wherein the one grid corresponds to the predetermined area (e.g. para. 13, 16, 20 and 24).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of KR-562, to have obtained the above. The motivation would be to increase organization of display data. 


	Regarding claim 3:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of claim 2, wherein the plurality of grids are grouped into a plurality of tiles of the same size, and an index is set for a tile in which a structure is present, among the plurality of tiles, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Vanek teaches mapping of terrain data using tiles of the same size, and an index for tiles (see e.g. Fig. 1 and p. 39).  Modifying the applied references, such that the grids of KR-562 are grouped into indexed tiles, per Vanek (this also corresponds to an index being set for a tile in which a structure is present), is all of taught by the prior art, and would have been obvious and predictable to one of ordinary skill in the art. 
	The prior art included each element recited in claim 3, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 4:
	KR-562 teaches: a method of generating terrain data (paras.10 and 12 on pages 1-2), the method comprising:
	identifying first data including (i) a topographic altitude of a predetermined area (para. 13, topographic altitude and topographic elevation data of the predetermined area is provided), (ii) a highest altitude of a structure in the predetermined area, and (iii) a depth of the structure (e.g. paras. 14-19, 21, 33-35, here, for structures (i.e. facilities or buildings), obtaining altitude and depth from elevation of terrain, this corresponds to the above teaching of highest altitude and depth of the structure) *(see also discussion below); 
	identifying, if there are a plurality of structures in the predetermined area, second data including respective highest altitudes and depths of the structures (see above mapping; repeated for multiple structures); and 
	mapping the first data and the second data to terrain data of the predetermined area (e.g. paras. 24-28 and above mapping of identifying step. See also Figs. 1-2, to provide visualization and spatial analysis of facilities (e.g. para. 46)).
	Further re: identifying…a highest altitude of the structure and related features re: highest altitudes, and in the interests of compact prosecution, consider the following. 
	In analogous art, Vanek teaches that it is known, in terrain mapping and terrain tiling, to identify the highest and lowest (max and min) altitudes (see e.g. p. 37, “Terrain Tiling” section).  
	Accordingly, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained the above regarding identifying highest altitude and depth, in view of one or both cited references, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   The highest altitude is taught/suggested by KR-562, and also explicitly taught by Vanek, as mapped above. Both references are related to terrain mapping and also grid/tile formats. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 5: see claim 2. 
	These claims are similar. Thus, the same rationale for rejection applies. 


	Regarding claim 6: see claim 3. 
	These claims are similar. Thus, the same rationale for rejection applies. 


	Regarding claim 7: see also claim 1. 
	Vanek teaches: a device for generating terrain data, the device comprising: a processor (e.g. page 36, a computer, in combination with “System Overview”) configured to.
	The functions performed by the device of claim 7 correspond to the method of claim 1. Thus, the same rationale for rejection applies. It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have modified the applied references such that the method is performed via a device, as mapped above. The motivation would be to take advantage of known hardware/software architecture for performing tasks. 


	Regarding claim 8: see claim 2. 
	These claims are similar. Thus, the same rationale for rejection applies. 

	Regarding claim 9: see claim 3. 
	These claims are similar. Thus, the same rationale for rejection applies. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference on the PTO-892 is relevant to rendering buildings and reconstruction using 3D modeling.
*   *   *   *   *
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613